Candles, J.
The evidence was undisputed that the point at ór near which the plaintiff's mule was killed, though sometimes used as a crossing by pedestrians and persons riding on horseback, was in no sense a public crossing; and consequently, under the ordinances of the City of Dalton, the speed at which the train was run was not negligent per se. The plaintiff relied entirely upon the presumption of negligénce against the railroad company, raised by the law. This presumption was completely rebutted by the testimony of the witnesses for the defendant, who were not contradicted; and the verdict for the plaintiff was therefore contrary to the evidence, and should have been sat aside on motion for new trial.

Judgment reversed.


All the Justices concur.